Cooke, J.,
delivered the following dissenting opinion:
This was an indictment for perjury. That part of the indictment material to be noticed, in the view we have taken of the case, is as follows:
“The grand jury for the State, upon their oath present, that heretofore, to-wit: on the 11th day of July, 1882, at the regular term of the circuit court of Lincoln county, Tennessee, over which court the Hon.. J. J. Williams, one of the-circuit judges in and for the State of Tennessee, and assigned to hold the courts in said county, and to determine divers felonies, trespasses, and other misdemeanors, in the same county done and committed, presided, one Steve Woods then and there brought before W. A. Patton, H. A. Hamilton, J. H. Landis, J. H. Thompson, G. E. Isom, J. B. Woodard, A. C. Gleghorn, A. J. Alford, T. R. W. Crane, Thomas Bowls, J. C. Stephenson, F. M. *470Wright and S. J. Henderson, the same being a grand jury of said court, good and lawful men of said county of Lincoln, then and there duly sworn and charged according to law to enquire for the body of the ■county of Lincoln, and the grand jurors first aforesaid do present, that on the 11th day of July, 1882, in said county, at the court-house in Fayetteville, and before the said good and lawful grand jurors, who were so sworn and charged to inquire as aforesaid, and after said Steve Woods was duly and legally brought before said grand jury aforesaid as a witness, he was duly sworn, and took his corporal oath with an uplifted hand, then and there appealing to Almighty •God as the witness of truth and avenger of falsehood, and solemnly swearing that he would true answer make to all such questions as might be put to him by said grand jury, and that the evidence he would give before said grand jury should be the truth, the whole truth, and nothing but the truth, (meaning before the said good and lawful men so sworn and charged as aforesaid, to inquire as aforesaid), the said oath being administered to said Steve Woods by W. A. Patton, the foreman of said jury, who then and there had sufficient, lawful and competent authority to administer the said oath to the saifl Steve Woods in that behalf. And the grand jurors aforesaid do further present, that after said Steve Woods was so sworn as aforesaid, to-wit, on the day and year aforesaid, in the county and State aforesaid, at the court-house in Fay-etteville, the said good and lawful men, grand jurors aforesaid, being so sworn and charged as aforesaid to *471inquire as aforesaid, did in due form of law and according • as they were so s.worn and charged as aforesaid, inquire of said Steve "Woods whether or not he had seen any gaming or betting at cards for money •or any other valuable thing, at any time within the last six months next previous to the time said grand jury made said inquiry of him. Then and there being asked by said grand jury, whether or not he had seen any person or persons within the last six months next previous to the time of said inquiry playing for money or other valuable thing in the dwelling-house of Cal. Dobbins in Fayetteville; and the grand jurors aforesaid further present, that upon said inquiry by and before said grand jurors aforesaid, sworn and charged to inquire as aforesaid, it then and there became and was a material question whether gaming and betting at cards by any person or persons at the dwelling-house of said Cal. Dobbins in Fayetteville, in Lincoln county, Tennessee, for money or other valuable thing, within six months just previous, had in point of fact taken place, and it then and there became a material question whether said Steve Woods had seen any such betting, gaming and hazarding money upon a bet at cards for money or other valuable thing at said house within said six months. The indictment then avers that said Steve Woods, upon said examination, falsely, corruptly, etc., did depose and say, amongst other things, that he had not seen . any betting or hazarding of money or other valuable thing by any person • or persons in said dwelling-house within six months, etc., laying the alleged statement in different forms, *472with inuendoes, and then formally assigning perjury upon said alleged statements.
There was a motion to quash this indictment, which was overruled by the court. A trial was had, and' a verdict of guilty rendered against the defendant, who then filed reasons in arrest of judgment, which were overruled. A motion for a new trial was also overruled, and judgment pronounced upon him in accordance with the verdict, and he has appealed to this court.
This indictment is fatally defective in failing to aver that there was any issue, matter of controversy or inquiry pending before said grand jury, of which it bad jurisdiction,- and in relation to which the testimony alleged to have been delivered by the defendant was material, and in regard to which he was sworn to testify. While that strictness in criminal pleading required by the common law has been greatly relaxed as to matters of form, matters of substance have not been dispensed with. In an indictment for perjury, under the provisions of our Code, sec. 5130, it is sufficient to give the substance of the controversy or matter in respect to which the offense was committed, and in what court, or before whom the oath alleged to be false was taken, and that the court before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; and by section 4795 peijury is defined: “any person who-wilfully and corruptly swears or affirms falsely in any matter, upon any oath or affirmation required or author*473ized by law, is guilty of perjury.” Before perjury can be committed, it must be shown that there was a matter or proceeding authorized or requested by law, and in respect to which the oath or affirmatioa was taken. In the State v. Bowls, 3 Heis., 29, where perjury was assigned upon an affidavit, the indictment was held bad for want of an averment that there-was a suit pending or existing in which it was m¿-terial, although the affidavit itself, wliich^ was set out in the indictment, showed on its face that there-was such pending suit. The substance of the controversy about which the false oath was taken must be stated: 7 Cold., 341. Every thing necessary to constitute the crime must be averred. If the oath was taken in a judicial proceeding, the proceeding must be sufficiently described and set out to show that the-court had jurisdiction: 3 Heis., 32.
If taken before a clerk, or other ministerial officer, in aid or promotion of a judicial proceeding, not only must the judicial proceeding be set out, but the-oath must be so fully recited as to show that the official administering it was required and authorized by law to administer it for the purposes contemplated' in the application or submission to take, or take and subscribe it; otherwise State prosecutions may be supported by intendment: Ibid; Stevenson v. State, 6 Yer., 531; 7 Cold., 342. An indictment against a pei’son summoned as a juror for perjury, in having-on his voire dire sworn falsely that he had not formed or expressed an opinion as to the guilt or innocence of the prisoner, is fatally defective which fails to-*474show that an issue or question of competency and -qualification, either of the jury generally, or of the juror in particular’, was submitted by the parties to the court: State v. Moffat, 7 Hum, 253. An indictment for perjury is sufficient which sets out the court in which the alleged false oath was taken, that the( oath was administered by a person authorized, and that describes the judicial proceedings in which the oath was taken and testimony given, and that the matter alleged to be false was material: State v. Wise, 3 Lea, 39. In that case the indictment, which was held sufficient, expressly averred that a certain lawsuit on trial, in which the State was plaintiff and Thomas Gibson was defendant, was pending in the circuit court, and that the witness was sworn in said cause. And in the case of Lawson v. The State, 3 Lea, 309, in which the indictment was held sufficient, and which was for peijury committed in testifying before the grand jury, although inartificially, it was expressly averred that it was a material inquiry before said grand jury whether or not any one within the limits of the county aforesaid had been guilty of .selling whisky, etc., and that the defendant had been sworn to testify in relation thereto, thus stating the substance of the matter of inquiry. . As we have seen, no such averment is contained or attempted in this indictment. For all that appears, the inquiry may have been against some person upon some specific charge in relation to which they had no right to interrogate the witness. The subject of the pending-inquiry, or even that there was an inquiry, is not *475♦averred, and is left entirely to intendment or conjecture. Nor can it be seen that there was an inquiry about which the grand jury had the right or jurisdiction to swear or interrogate the witness. They certainly had no authority to swear him in the form they did to answer questions generally, or to testify generally without relation to any subject or matter of inquiry. For this reason the indictment should have been quashed.
I therefore dissent from the opinion of the majority of the court upon this question.
Deaderick, C. J., concurs in this opinion.